RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3188-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

E.R.-L.,

     Defendant-Appellant.
________________________

                   Submitted November 16, 2020 – Decided December 2, 2021

                   Before Judges Currier, Gooden Brown and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 17-09-0638.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Alison Gifford, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Steven Cuttonaro, Deputy Attorney
                   General, of counsel and on the brief).

          The opinion of the court was delivered by

DeALMEIDA, J.A.D.
      Defendant E.R.-L.1 appeals his conviction after a jury trial of two crimes

relating to the sexual abuse of his minor stepdaughter, as well as from the

subsequently imposed ten-year sentence. We affirm.

                                       I.

      Anna was eight and nine years old when she lived with defendant and her

mother, who were married. Anna was close to defendant in his role as her

stepfather. The three lived together in Union County. In 2016, they moved to

Hudson County.

      In 2017, after a medical examination revealed an infection in her genital

area, Anna told a detective that defendant sexually abused her. Anna's interview

was recorded. When later questioned by a detective, defendant admitted to

committing various acts of sexual abuse on Anna at the family's Union County

home and their Hudson County home.          He admitted that the sexual abuse

escalated in severity after the family moved to Hudson County. Defendant's

statement also was recorded.

      A Hudson County grand jury indicted defendant, charging him with: (1)

first-degree aggravated sexual assault, N.J.S.A. 2C:14-2(a); (2) second-degree



1
  We identify defendant by his initials and adopt a pseudonym for the victim to
protect her identity. R. 1:38-3(c)(9).
                                                                          A-3188-18
                                       2
sexual assault, N.J.S.A. 2C:14-2(b); (3) second-degree endangering the welfare

of a child, N.J.S.A. 2C:24-4(a)(1); and (4) fourth-degree diseased person

committing an act of sexual penetration, N.J.S.A. 2C:34-5(a).2 Each of the

charges in the indictment relate only to the alleged sexual abuse by defendant in

Hudson County.

        The parties made several pretrial motions. The trial court concluded that

defendant made a knowing, intelligent, and voluntary waiver of his rights under

Miranda v. Arizona, 384 U.S. 436 (1966), and that his recorded statement was

admissible. In addition, the court held that Anna's recorded interview was

admissible under N.J.R.E. 803(c)(27), the tender years exception to the hearsay

rule. The court also granted the State's application to allow Anna to testify at

trial by closed circuit television (CCTV) pursuant to N.J.S.A. 2A:84A-32.4

(allowing CCTV testimony at trial "if the court determines by clear and

convincing evidence that there is a substantial likelihood that the victim or

witness would suffer severe emotional or mental distress if required to testify in

the presence of spectators, the defendant, the jury, or all of them."). Defendant




2
    The fourth count of the indictment was dismissed prior to trial.


                                                                            A-3188-18
                                         3
did not move before trial to bar the admission of evidence of his sexual abuse of

Anna in Union County.

      In her opening statement, the assistant prosecutor referred to defendant's

recorded statement, noting that the jury will hear defendant admit to sexually

abusing Anna and concede that "it started when they were living as a family in

[Union County] and that it continued when they moved to [Hudson County]."

The assistant prosecutor continued:

            You'll hear him explain that when they were in [Union
            County], he only touched her . . . vagina over the
            clothes . . . that's as far as it went.

            ....

            And, you'll hear him explain that "I've always tried to
            truthfully when the curiosity came, what I did was
            move her away from me." But, when they moved to
            [Hudson County], this defendant went even further than
            just touching her vagina. And, as he put it – this is what
            he says, "[t]he curiosity took me too far."

Defendant's counsel did not object to these statements.

      At trial, Anna's recorded interview and defendant's recorded statement

were admitted as evidence. In addition, Anna, then ten-years old, testified via

CCTV from the judge's chambers. Defendant, the judge, and the jury were able

to see and hear Anna, but she could not see defendant or the courtroom. Anna

recounted defendant's sexual abuse. She was not asked to specify the location

                                                                           A-3188-18
                                        4
at which the sexual abuse took place, but described acts consistent with the

sexual abuse defendant admitted in Hudson County.

      Defendant also testified. He denied having sexually abused Anna and said

he falsely implicated himself when questioned by the detective because he was

unemployed and mistakenly believed the government would financially support

his family if he were incarcerated. Defendant's recorded interview included

these and similar statements he made out loud to himself in the empty room

when the detective was not present:

            What did I do? God my god everything is a lie my God
            please God. . . . Everything is a lie but if [Anna] said
            it I have to say it. . . . Forgive me for all my sins,
            forgive me. I know I am guilty.

            ....

            I cannot stand this poverty anymore. . . . Could it be
            that I will be better in there in jail or worse? I don't
            care. That they give my wife all the help, the
            government, since I am not going to be there . . . .

            ....

            I am a monster, because of what I said, I am a monster
            . . . you would know that is best God. They mistreated
            [Anna] so that she would say that, you know what is
            best.

            ....



                                                                        A-3188-18
                                       5
            Please God, you know I am doing right, that they give
            her all the help so she can have her children, let them
            give her all the help, from the government please. I
            cannot give her anything. . . . She will be better like
            this my wife without me I am a nuisance to her.

            ....

            I am declaring myself guilty, guilty, guilty, I am guilty,
            I am guilty God.

            ....

            My sister told me [Anna] can lie, can lie, lie a lot, but
            alright God, I said what I said. They have to believe
            me, alright.

            ....

            It is the best thing God . . . to declare myself guilty so
            that my family is better . . . you are going to help them.

      With respect to the consistency in the details of his confession with Anna's

statement, defendant testified that before he was questioned, he spoke with his

wife about Anna's sexual abuse allegations. He testified that when questioned

by the detective he "followed along with" what his wife had told him and

"heightened what [he] said to make it more credible."

      During her closing statement, the assistant prosecutor again commented

on defendant's recorded statement. She told the jury:

            You heard [defendant] admit that he touched [Anna's]
            vagina with his hands on several occasions. . . . That

                                                                            A-3188-18
                                        6
            it began when they started living as a family in [Union
            County] and that it continued when they moved to
            [Hudson County]. And he explained it got worse, that
            he was no longer able to control the urges and that when
            they moved to [Hudson County], he admitted to it
            getting worse. . . . What you heard from defendant's
            mouth was specific and unique details that he could
            only know if he was there and it really happened. Some
            of these details he told you about was that he said it
            started in [Union County].

Defendant's counsel did not object to these comments.

      In its initial and final jury charges, the trial court delivered the model

charge on the general credibility of witnesses. The court gave the following

instruction regarding defendant's recorded statement:

            There is, for your consideration in this case, a recorded
            statement . . . made by the defendant . . . . It is your
            function to determine whether any portion of
            [defendant's] statement is credible. You may consider
            all the circumstances surrounding the statement in
            making that determination . . . .

The court gave no instructions regarding Anna's recorded statement or her

testimony by CCTV. Defendant did not object to the jury instructions.

      The jury found defendant guilty of second-degree sexual assault and

second-degree endangering the welfare of a child and acquitted him of first-

degree aggravated sexual assault.




                                                                          A-3188-18
                                       7
      At sentencing, the judge found aggravating factor two, N.J.S.A. 2C:44-

1(a)(2) ("[t]he gravity and seriousness of harm inflicted on the victim, including

whether or not the defendant knew or reasonably should have known that the

victim of the offense was particularly vulnerable or incapable of resistance due

to advanced age, ill-health, or extreme youth, or was for any other reason

substantially incapable of exercising normal physical or mental power of

resistance . . . ."). In support of this aggravating factor, the court noted the

"vulnerability of the victim" and found that Anna was "nine years old at the

time. And there was the trust and love between the child and her stepfather." In

addition, the court found aggravating factor nine, N.J.S.A. 2C:44-1(a)(9) ("[t]he

need for deterring the defendant and others from violating the law . . . ."). The

court "weigh[ed] that [factor] heavily." The court also found mitigating factor

seven, N.J.S.A. 2C:44-1(b)(7) ("[t]he defendant has no history of prior

delinquency or criminal activity or has led a law-abiding life for a substantial

period of time before the commission of the present offense . . . .").

      Being "clearly convinced that the aggravating factor[s] substantially

outweigh the mitigating factor[,]" the court sentenced defendant: (1) on his

conviction for second-degree sexual assault to a ten-year term of imprisonment,

with an eighty-five percent period of parole ineligibility pursuant to the No Early


                                                                             A-3188-18
                                        8
Release Act, N.J.S.A. 2C:43-7.2; and (2) on his conviction for second-degree

endangering the welfare of a child to a seven-year term of imprisonment. The

court ordered the two sentences be served concurrently.

      This appeal followed. Defendant raises the following arguments.

            POINT I

            DEFENDANT WAS DEPRIVED OF DUE PROCESS
            AND A FAIR TRIAL BY THE ADMISSION OF
            UNCHARGED ACTS OF SEXUAL ABUSE. (Not
            Raised Below).

                  A.   N.J.R.E. 404(b) Mandated Exclusion of the
                  Uncharged Criminal Conduct Because It Served
                  Only as Unlawful Propensity Evidence.

                  B.   Evidence of Defendant's Conduct in
                  [Union County] is Not Admissible as "Intrinsic
                  Evidence."

                  C.    Even If Admissible, the Trial Court's
                  Failure to Give A Limiting Instruction Denied
                  [Defendant] a Fair Trial.

            POINT II

            THE INADEQUATE JURY INSTRUCTIONS
            REGARDING THE CCTV TESTIMONY AND THE
            PRE-TRIAL STATEMENTS REQUIRE REVERSAL
            OF THE CONVICTIONS. (Not Raised Below).

                  A.    The Use of CCTV Testimony Without a
                  Cautionary Instruction Deprived Defendant of a
                  Fair Trial.


                                                                        A-3188-18
                                      9
                   B.    The Jury Instruction on Defendant's Pre-
                   Trial Statement Was Inadequate Because It
                   Failed to Inform the Jury to Disregard Any
                   Portion of the Statement Found Not to be
                   Credible.

                   C.    The Court Provided Inadequate Guidance
                   to The Jury on How to Evaluate [Anna's] Pre-
                   Trial Statement.

            POINT III

            THE CUMULATIVE IMPACT OF THE ERRORS
            DENIED DEFENDANT A FAIR TRIAL. (Not Raised
            Below).

            POINT IV

            IF THE CONVICTIONS ARE NOT REVERSED, THE
            MATTER MUST BE REMANDED FOR A
            RESENTENCING     BECAUSE    THE   COURT
            ENGAGED     IN  IMPERMISSIBLE    DOUBLE
            COUNTING.

                                        II.

      Because defendant did not object to the admission of the evidence

concerning his alleged sexual abuse of Anna in Union County, we review the

record under the plain error standard for an error "clearly capable of pro ducing

an unjust result . . . ." State v. Whitaker, 200 N.J. 444, 465 (2009) (quoting R.

2:10-2). "Not any possibility of an unjust result will suffice as plain error, only

'one sufficient to raise a reasonable doubt as to whether the error led the jury to


                                                                             A-3188-18
                                       10
a result it otherwise might not have reached.'" State v. Coclough, 459 N.J.

Super. 45, 51 (App. Div. 2019) (quoting State v. Macon, 57 N.J. 325, 336

(1971)).

      Even where an objection has been raised, we review a trial court's

evidentiary rulings with deference. State v. Hyman, 451 N.J. Super. 429, 441

(App. Div. 2017). "[T]he decision to admit or exclude evidence is one firmly

entrusted to the trial court's discretion." Est. of Hanges v. Metro. Prop. & Cas.

Ins. Co., 202 N.J. 369, 383-84 (2010). An abuse of discretion is found only

when the court has made a "clear error of judgment." State v. Koedatich, 112

N.J. 225, 313 (1988). The court's evidentiary decision should be sustained

unless it resulted in a "manifest denial of justice." State v. Perry, 225 N.J. 222,

233 (2016) (quoting State v. Marrero, 148 N.J. 469, 484 (1997)).

      Because defendant failed to raise the issue before the trial court, our

review is hampered by the fact that the State and defendant did not have an

opportunity to create a full record tailored to the relevant precedents regarding

admission of evidence relating to prior acts and appropriate limiting

instructions. We are, therefore, constrained to analyze defendant's arguments

against the sparse record.

      N.J.R.E. 404(b) provides, in relevant part, as follows:


                                                                             A-3188-18
                                       11
              (b)   Other Crimes, Wrongs, or Acts.

              (1) Prohibited Uses. Except as otherwise provided
              by Rule 608(b), 3 evidence of other crimes, wrongs, or
              acts is not admissible to prove a person's disposition in
              order to show that on a particular occasion the person
              acted in conformity with such disposition.

              (2) Permitted Uses. This evidence may be admitted
              for other purposes, such as proof of motive,
              opportunity, intent, preparation, plan, knowledge,
              identity or absence of mistake or accident when such
              matters are relevant to a material issue in dispute.

The Supreme Court established four factors to be weighed when deciding if

other crimes evidence is admissible under N.J.R.E. 404(b):

              1.   The evidence of the other crime must be
              admissible as relevant to a material issue;

              2.    It must be similar in kind and reasonably close in
              time to the offense charged;

              3.   The evidence of the other crime must be clear and
              convincing; and

              4.   The probative value of the evidence must not be
              outweighed by its apparent prejudice.

              [State v. Cofield, 127 N.J. 328, 338 (1992).]

"Because evidence of a defendant's previous misconduct 'has a unique tendency'

to prejudice a jury, it must be admitted with caution." State v. Willis, 225 N.J.


3
    Rule 608(b) is not applicable here.
                                                                           A-3188-18
                                          12
85, 97 (2016) (quoting State v. Reddish, 181 N.J. 553, 608 (2004)). "Prior-

conduct evidence has the effect of suggesting to a jury that a defendant has a

propensity to commit crimes, and, therefore, that it is 'more probable that he

committed the crime for which he is on trial.'" Id. at 97 (quoting State v. Weeks,

107 N.J. 396, 406 (1987)).

      We reject the State's argument that the Union County sexual assaults were

intrinsic to the Hudson County offenses and, as a result, not subject to Rule

404(b). See State v. Rose, 206 N.J. 141 (2011). The Union County sexual

assaults do not directly prove, were not performed contemporaneously with, and

did not facilitate the charged offenses. Id. at 180. While part of an escalating

pattern of behavior with the same victim, the Union County sexual assaults were

not elements of the sexual assaults that formed the basis of the counts of the

indictment. That evidence was, therefore, prior-conduct evidence.

      We agree that admission of evidence of the Union County sexual assaults

was error. In reaching this conclusion, we are guided by the holding in State v.

J.M., Jr., 225 N.J. 146 (2016). In that case, the defendant was a massage

therapist charged with sexually assaulting a client while giving her a massage.

Id. at 150. The defendant denied any sexual contact with the victim during the

massage. Id. at 153.


                                                                            A-3188-18
                                       13
      Prior to trial, the State moved to admit evidence that the defendant had

committed a similar sexual assault against a female client years earlier while

working as a massage therapist in Florida. Ibid. The Florida incident resulted

in criminal charges of which the defendant was acquitted by a jury. Ibid. After

conducting a hearing at which the Florida client testified, the trial court admitted

the evidence of the Florida sexual assault under Rule 404(b), as relevant to

motive, intent, plan, and/or absence of mistake. Id. at 154.

      On leave to appeal, the Supreme Court reversed. The Court held that "[i]n

a case in which a defendant contends the alleged assault did not occur, intent

and absence of mistake are not at issue. In the absence of a genuinely contested

fact, other-crime evidence is irrelevant and the first Cofield prong cannot be

satisfied." Id. at 159 (footnote omitted). The Court explained that when a

"[d]efendant does not argue that the alleged sexual assault . . . was consensual

or accidental[,]" evidence of a prior alleged sexual assault "is inadmissible to

establish motive, intent, or absence of mistake because defendant's state of mind

is not a 'genuinely contested' issue in the case." Id. at 160 (quoting Willis, 225

N.J. at 98); compare State v. Oliver, 133 N.J. 141, 155 (1993) (holding that when

a defendant claims sexual acts that are the subject of a charged offense were




                                                                              A-3188-18
                                        14
consensual, he puts his state of mind at issue, opening the door to the admission

of evidence of previous conduct).

      Nor, the Court explained, was the prior-conduct evidence admissible "for

proof of plan, because it is insufficient to 'establish the existence of a larger

continuing plan of which the crime on trial is a part[.]'" Id. at 160 (quoting State

v. Stevens, 115 N.J. 289, 306 (1989) (alterations in original)). "A 'strong factual

similarity' between the two sexual assaults is not enough to reveal a plan." Id.

at 160 (quoting Stevens, 115 N.J. at 305). Finally, the Court found that the

probative value of the evidence of the Florida sexual assault was outweighed by

its potential for undue prejudice – "namely, the jury's inevitable assumption that

defendant has a propensity to engage in such conduct . . . ." Id. at 161.

      We recognize that the facts in the present appeal differ from those before

the Court in J.M., Jr. The prior conduct in J.M., Jr. involved a sexual assault

against a different victim than in the charged offense. In addition, the prior

conduct was remote in time and place from the charged conduct. Here, the

uncharged Union County sexual assaults were against the same victim and

immediately preceded the charged conduct, which took place after the family

moved to a neighboring county. We do not view these distinctions as sufficient

to depart from the holding in J.M., Jr., which was based on the absence of a


                                                                              A-3188-18
                                        15
contested issue about which the previous conduct was relevant when, as is the

case here, the defendant denied the sexual conduct that was the basis of the

charged offense.

      We note too that the defendant in J.M., Jr. consistently denied having

sexually assaulted the victim. Defendant, on the other hand, made a detailed

recorded confession admitting to both the sexual assaults on which the charges

were based and the uncharged Union County sexual assaults. By the time of

trial, however, defendant had recanted his confession and denied having

engaged in any sexual contact with Anna.          Despite his prior confession,

defendant was, at least for the purposes of the admissibility of evidence of prior

conduct, in the same posture as the defendant in J.M., Jr. at the time that

evidence of the Union County sexual assaults was presented to the jury.

      Having carefully reviewed the record, however, we conclude that

admission of the evidence of the Union County sexual assaults was not clearly

capable of producing an unjust result. The jury was presented with the task of

deciding which of two versions of events was more credible: Anna's testimony

that defendant sexually assaulted her in Hudson County, which was consistent

with her recorded statement to a detective, or defendant's denial of having

engaged in any sexual activity with Anna, which was contradicted by his


                                                                            A-3188-18
                                       16
recorded confession to having sexually assaulted her in both Union County and

Hudson County. The fact defendant admitted and subsequently recanted the

Union County sexual assaults does not tend to make either witness's testimony

regarding the Hudson County sexual assaults more or less credible. Either the

jury believed Anna's account of defendant's sexual assaults in Hudson County

or defendant's recantation of his confession to having sexually assaulted with

his stepdaughter in both Union County and Hudson County.

      The Union County sexual assaults were part and parcel of defendant's

confession in which he identified his growing "curiosity" as the motivation for

the sexual assaults. The Union County allegations did not have the tendency to

suggest a propensity on defendant's part to sexually abuse Anna, given that they

did not concern sexual assaults against a different victim or against Anna but

remote in time and place from the charged conduct. We are not convinced that

the evidence of the Union County sexual assaults was sufficient to raise a

reasonable doubt that the jury reached a result that it might not have otherwise

reached had it heard evidence only of the Hudson County sexual assaults.

                                      III.

      It is well-settled that “[a]ccurate and understandable jury instructions in

criminal cases are essential to a defendant's right to a fair trial.”   State v.


                                                                           A-3188-18
                                      17
Concepcion, 111 N.J. 373, 379 (1988). However, "[i]f the defendant does not

object to the charge at the time it is given, there is a presumption that the charge

was not error and was unlikely to prejudice the defendant's case." State v.

Singleton, 211 N.J. 157, 182 (2012). Therefore, "the failure to object to a jury

instruction requires review under the plain error standard." State v. Wakefield,

190 N.J. 397, 473 (2007).

            As applied to a jury instruction, plain error requires
            demonstration of "legal impropriety in the charge
            prejudicially affecting the substantial rights of the
            defendant and sufficiently grievous to justify notice by
            the reviewing court and to convince the court that of
            itself the error possessed a clear capacity to bring about
            an unjust result."

            [State v. Chapland, 187 N.J. 275, 289 (2006) (quoting
            State v. Hock, 54 N.J. 526, 538 (1969)).]

The mere possibility of an unjust result is not enough to warrant reversal of a

conviction. State v. Jordan, 147 N.J. 409, 422 (1997). "The error must be

considered in light of the entire charge and must be evaluated in light 'of the

overall strength of the State's case.'" State v. Walker, 203 N.J. 73, 90 (2010)

(quoting Chapland, 187 N.J. at 289).

      "[W]e must read the charge as a whole." State v. Townsend, 186 N.J. 473,

499 (2006). "[T]he prejudicial effect of an omitted instruction must be evaluated

in light of the totality of the circumstances including all the instructions to the

                                                                              A-3188-18
                                        18
jury, [and] the arguments of counsel." Ibid. (alteration in original) (quoting

State v. Marshall, 123 N.J. 1, 145 (1991)). A defendant is entitled to a charge

that is "accurate and that does not, on the whole, contain prejudicial error." State

v. LaBrutto, 114 N.J. 187, 204 (1989). "The test to be applied . . . is whether

the charge as a whole is misleading, or sets forth accurately and fairly the

controlling principles of law." State v. Baum, 224 N.J. 147, 159 (2016) (quoting

State v. Jackmon, 305 N.J. Super. 274, 299 (App. Div. 1997)).

      In J.M., Jr., the Court held that when prior-conduct evidence is admitted

at trial "and before the trial court instructs the jury on the limited and specific

purpose for which the evidence has been admitted, the court must" instruct the

jury as follows:

            Normally, such evidence is not permitted under our
            rules of evidence. Our rules specifically exclude
            evidence that a defendant has committed other crimes,
            wrongs or acts when it is offered to show that he/she
            has a disposition or tendency to do wrong and therefore
            must be guilty of the charged offenses. Before you can
            give any weight to this evidence, you must be satisfied
            that the defendant committed the other [crime, wrong,
            or act]. If you are not so satisfied, you may not consider
            it for any purpose.

            [J.M., Jr., 255 N.J. at 159 (alteration in original)
            (quoting Model Jury Charge (Criminal), "Proof of
            Other Crimes, Wrongs, or Acts (N.J.R.E. 404(b))"
            (June 4, 2007)).]


                                                                              A-3188-18
                                        19
      Because the admissibility of the Union County sexual assault allegations

was not raised by defendant, the trial court did not issue the limiting instruction

required by J.M., Jr. We conclude, however, that in light of the general jury

instructions with respect to the jury's duty to determine the credibility of

witnesses, and for the reasons discussed above with respect to why admission of

the evidence of the Union County sexual assaults did not constitute plain error,

we conclude that the absence of the J.M., Jr. jury instruction does not warrant

reversal.

      Defendant also argues that having Anna testify by CCTV was inherently

prejudicial to him because it created the inference that she would have been

traumatized if required to be in the same room as defendant. He further contends

that the manner in which the testimony was delivered bolstered Anna's

credibility and suggested his guilt. Defendant argues that it was error for the

trial court not to address these circumstances by instructing the jury not to

consider the method by which Anna's testimony was presented when

determining her credibility.

      There is no model jury charge regarding testimony delivered by CCTV.

In addition, as noted above, defendant did not request instructions regarding the

method of delivery of Anna's testimony. In support of his argument, defendant


                                                                             A-3188-18
                                       20
relies on precedents prohibiting a court from requiring a defendant or a witness:

(1) to appear before the jury in restraints absent compelling reasons, see State v.

Artwell, 177 N.J. 526, 537 (2003); State v. Damon, 286 N.J. Super. 492, 498-99

(App. Div. 1996); and (2) in prison uniforms, see State v. Kuchera, 198 N.J.

482, 500-01 (2009).

      We find these precedents unpersuasive. Unlike appearing in prison garb,

testifying via CCTV is not inherently suggestive of                 the guilt or

untrustworthiness of the defendant. Jurors were not told the reasons why the

trial court permitted Anna to testify remotely. Given the pervasiveness of

remote communications in society generally, the jury may well have assumed

that the practice is routine. Jurors may also have inferred that it would have

been traumatic for a ten-year-old to testify before a courtroom full of strangers

about the acts of sexual abuse she suffered. Nor do we view this arrangement

as inherently suggestive of Anna's credibility. There is nothing about testifying

remotely that suggests the victim is more likely to be truthful than if she had

appeared in person.

      Nor are we persuaded by defendant's argument regarding the jury

instructions addressing witness credibility. Defendant argues that the trial court

erred by not giving the jury a Hampton charge. See State v. Hampton, 61 N.J.


                                                                             A-3188-18
                                       21
250 (1972). That is, when evidence is admitted in the form of a defendant's out-

of-court statement, the "jury shall be instructed that they should decide whether

in view of all the . . . circumstances the defendant's confession is true." Id. at

272. In addition, jurors must be instructed that if they find the defendant's

statement incredible, "then they must treat it as inadmissible and disregard it for

purposes of discharging their function as fact finders on the ultimate issue of

guilt or innocence." Ibid.4

       The State concedes that the court failed to give a Hampton instruction. It

notes, however, that defendant did not request the instruction.          We have

previously found no plain error existed in the absence of a Hampton charge

where the trial court "clearly and repeatedly instructed the jury that it was to

consider the credibility of all of the testimony which included the testimony as

to defendant's statement . . . ." State v. Setzer, 268 N.J. Super. 553, 565 (App.

Div. 1993). The court gave a similar charge here.

       In addition, we have held that where a defendant has given two conflicting

statements, a Hampton charge is not necessary. State v. Jordon, 285 N.J. Super.

589, 596-98 (App. Div. 1995). In Jordan, the defendant did not deny that he

killed the victim. Id. at 595. His proffered defense was that the shooting was


4
    The holding in Hampton was codified in N.J.R.E. 104(c)(2).
                                                                             A-3188-18
                                       22
the accidental result of a struggle. That assertion was clearly set forth in a

recorded statement. Ibid. His prior oral statement, however, indicated that he

intentionally fired at the victim. Both statements were submitted to the jury.

Ibid. We held that a Hampton charge was not necessary because "[t]he jury had

to know and understand that they would have to decide which of these versions

was credible." Ibid.

      Here, the jury was presented with defendant's recorded out-of-court

confession and his trial testimony denying the sexual assaults and purporting to

explain the admissions as falsely given to secure financial assistance for his

family. The jury, having been instructed generally on its obligation to make

credibility determinations, clearly knew and understood that they would have to

decide which of defendant's version of events was credible. It was presented

with the stark choice of deciding whether defendant truthfully confessed to

sexually abusing Anna or falsely implicated himself in the hope of assisting his

family financially. In these circumstances, we conclude that the absence of a

Hampton charge did not constitute plain error.

      We reach a similar conclusion with respect to defendant's arguments

regarding an absence of instruction addressing the tender years exception to the

hearsay rule. There are no model instructions with respect to the exception. In


                                                                          A-3188-18
                                      23
addition, defendant did not ask for instructions specifically addressing Anna's

statement to the detective. Before us, defendant argues that it was plain error

for the court not to instruct the jury to consider Anna's age, demeanor,

background, and relationship to the detective and defendant, as well as the

voluntariness of her accusations, when assessing the credibility of her out-of-

court statement. We find no support for defendant's argument in relevant legal

precedents and conclude that the general jury instructions on credibility

sufficiently apprised the jury of its obligation to determine whether Anna's

allegations of sexual abuse were credible.

      Finally, we disagree with defendant's argument that the errors he raised,

if insufficient individually to invalidate his conviction, had a cumulative effect

warranting reversal. Our careful review of the record reveals that defendant was

afforded a fair trial. See Wakefield, 190 N.J. at 537 (holding that "a defendant

is entitled to a fair trial but not a perfect one.") (quoting State v. R.B., 183 N.J.

308, 333-34 (2005)). He was unhindered in his presentation to the jury of his

recantation of his confession and denial of sexually abusing Anna. He also had

an opportunity to challenge the credibility of Anna's out-of-court statement and

trial testimony. The jury was adequately instructed with respect to its obligation




                                                                              A-3188-18
                                        24
to determine whether the State proved beyond a reasonable doubt that Anna's

allegations were true.

                                       IV.

      We review defendant's sentence for abuse of discretion. State v. Pierce,

188 N.J. 155, 166 (2006). We must affirm a sentence "unless (1) the sentencing

guidelines were violated; (2) the aggravating and mitigating factors found by the

sentencing court were not based upon competent and credible evidence in the

record; or (3) 'the application of the guidelines to the facts of [the] case makes

the sentence clearly unreasonable so as to shock the judicial conscience.'" State

v. Fuentes, 217 N.J. 57, 70 (2014) (alteration in original) (quoting State v. Roth,

95 N.J. 334, 364-65 (1984)).

      The sentencing court must examine the aggravating and mitigating factors

enumerated in N.J.S.A. 2C:44-1(a) and (b). Id. at 72. Each factor found by the

court must be relevant and supported by "competent, reasonably credible

evidence." Ibid. (quoting Roth, 95 N.J. at 363). The court then must conduct a

qualitative balancing of the factors to determine the appropriate sentence. Id. at

72-73. One "reasonable" approach is for the court to begin its analysis in the

middle range for the offense at issue and determine whether the factors ju stify




                                                                             A-3188-18
                                       25
departure above or below the middle range. Id. at 73 (quoting State v. Natale,

184 N.J. 458, 488 (2005)).

      "Elements of a crime, including those that establish its grade, may not be

used as aggravating factors for sentencing of that particular crime." State v.

Lawless, 214 N.J. 594, 608 (2013). To use those elements in formulating the

aggravating factors would result in impermissible double-counting. State v.

Kromphold, 162 N.J. 345, 353 (2000) (citing State v. Yarbough, 100 N.J. 627,

633 (1985)); see also Fuentes, 217 N.J. at 74-75 (holding that sentencing courts

"must scrupulously avoid 'double-counting' facts that establish the elements of

the relevant offense.").

      "A court, however, does not engage in double-counting when it considers

facts showing defendant did more than the minimum the State is required to

prove to establish the elements of an offense." State v. A.T.C., 454 N.J. Super.

235, 254-55 (App. Div. 2018) (citing Fuentes, 217 N.J. at 75).

            In [Yarbough], we recognized that facts that established
            elements of a crime for which a defendant is being
            sentenced should not be considered as aggravating
            circumstances in determining that sentence. We
            reasoned that the Legislature had already considered
            the elements of an offense in the gradation of a crime.
            If we held otherwise, every offense arguably would
            implicate aggravating factors merely by its
            commission, thereby eroding the basis for the gradation
            of offenses and the distinction between elements and

                                                                          A-3188-18
                                      26
            aggravating circumstances. In the same manner,
            double-counting of elements of the offenses as
            aggravating factors would be likely to interfere with the
            Code's dedication to uniformity in sentencing.

            [Kromphold, 162 N.J. at 353 (internal citation
            omitted).]

      Defendant argues that he is entitled to a new sentencing hearing because

the trial court erred when it found aggravating factor two based on Anna's age,

given that the victim's age is an element of both crimes of which defendant was

convicted. In addition, defendant argues that the trial court erred when it relied

on the relationship between defendant and Anna in support of aggravating factor

two because defendant's legal duty to Anna is an element of the endangering

offense. We are not persuaded by defendant's arguments.

      The second-degree sexual assault of which defendant was convicted is

defined as follows: "[a]n actor is guilty of sexual assault if the actor commits an

act of sexual contact with a victim who is less than 13 years old and the actor is

at least four years older than the victim." N.J.S.A. 2C:14-2(b). In addition,

second-degree endangering the welfare of a child is defined as follows:

            Any person having a legal duty for the care of a child
            or who has assumed responsibility for the care of a
            child who engages in sexual conduct which would
            impair or debauch the morals of the child is guilty of a
            crime of the second degree.


                                                                             A-3188-18
                                       27
            [N.J.S.A. 2C:24-4(a)(1).]

"Child" is defined for purposes of the statute as "any person under 18 years of

age." N.J.S.A. 2C:24-4(b)(1).

      We agree that the victim's age is an element of both crimes of which

defendant was convicted. However, the trial court's findings with respect to

aggravating factor two focused on Anna's familial relationship to defendant and

the trust and love that existed between the two, the breach of which made Anna

particularly vulnerable. The familial relationship between Anna and defendant

is not an element of N.J.S.A. 2C:14-2(b). It is, instead, a fact beyond the

minimum the State needed to prove the offense. A.T.C., 454 N.J. Super. at 254-

55. In addition, aggravating factor two "focuses on the setting o f the offense

itself with particular attention to any factors that rendered the victim vulnerable

or incapable of resistance at the time of the crime." Lawless, 214 N.J. at 611.

The record reflects that Anna expressed a reluctance to testify at trial because

she did not want defendant to be imprisoned, supporting the trial court's finding

that she was vulnerable to defendant's sexual abuse because of the emotional

bond between them.

      In addition, although defendant's legal duty to care for Anna is an element

of N.J.S.A. 2C:24-4(a)(1), the trust established between Anna and defendant, of


                                                                             A-3188-18
                                        28
which defendant took advantage, is an additional aggravating circumstance

warranting application of aggravating factor two. The legal duty of a stepfather

alone is sufficient to prove the offense. The emotional bond between defendant

and Anna, which facilitated the commission of his crimes, is a sufficient basis

to support aggravating factor two.

      Finally, the sentence imposed on defendant is within the statutory range

for his offenses and does not shock the conscience of this court. Defendant

repeatedly sexually abused a nine-year-old girl and violated the bond that

existed with his stepdaughter. We see no reason to disturb the sentence imposed.

      Affirmed.




                                                                          A-3188-18
                                      29